DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 6/8/2021.
Claim(s) 3 and 13 has/have been cancelled.
Claims(s) 15-17 has/have been added. 
Claims(s) 1-2, 4-12 and 14-17 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 9/25/2018, 3/19/2019, 3/3/2020 and 8/18/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
Foreign Patent Documents citation #1 listed on IDS dated 9/25/2018 had an incorrect Foreign Document Number which was corrected on the IDS by the Examiner.
Non-Patent Literature Documents citations #1-4 listed on IDS dated 9/25/2018 did not include document reference numbers.  The document reference numbers were added to the IDS by the Examiner.
Non-Patent Literature Documents citation #1 listed on IDS dated 3/19/2019 did not include a document reference number.  The document reference number was added to the IDS by the Examiner.

Drawings
The drawings were received on 12/11/2018.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because the number of words is not within the range 50 to 150.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 14 is objected to because of the following informalities:  line 10 notes “receiving, from a base station...”, line 15 notes “performing the first attempt... and line 19 notes “determining whether...” which are considered as appropriate for a method claim, however, claim 14 is an apparatus claim.  The Examiner suggests changing to “receive, from a base station...”, “perform the first attempt...” and “determine whether...”, or something similar.  Appropriate correction is required.

Examiner’s Comments Regarding Subject Matter Eligibility
The potential abstract ideas of “determining whether the first attempt satisfies at least one access condition associated with the channel access procedure” as noted in claim 1 and “determining whether the first attempt satisfies at least one access condition associated with the channel access procedure” as noted in claim 14, are considered as not capable of being performed in a human mind.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 11 recites the limitation "the first subframe and (ii) a next subframe of the first subframe" in line 6.  The limitation “a next subframe of the first subframe” is considered as indicating the “next subframe” is included within or contained within “the first subframe” based on “of”.  It is not clear how a “next subframe” could be included within or contained with “the first subframe”.  The specification of the original disclosure uses the same language, “a next subframe of the first subframe” as noted in paragraphs 18, 19, 482, 483, therefore the specification of the original disclosure is not considered as 
Claim(s) 12 is rejected based upon a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 6, 7, 8, 14, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 20190029046 in view of Dinan US 20170325225.

As to claim 1:
Li et al. discloses:
A method of transmitting an uplink signal by a user equipment (UE) in a wireless communication system the method comprising:
receiving, from a base station, (i) a first indicator  related to a first starting position at which the UE is scheduled to perform a first attempt at transmitting uplink signal in an unlicensed band, and
(“In S102, a start symbol location or start and end symbol locations of a PUSCH transmission subframe on an unlicensed carrier are determined through a predefinition or according to an indication message received from a base station.”; Li et al.; 0053)
(“An implementor of the operations in the embodiment may be a terminal.”; Li et al.; 0055)
(“In an optional embodiment, the start and end symbol locations of the PUSCH transmission subframe include at least one of the following. For a normal cyclic prefix format, the start symbol location of the PUSCH transmission subframe includes one of symbols {0}, {1}, {0, 7}, {1, 7}, {2, 7} or {0, 3, 7, 10}”; Li et al.; 0057)
(“In an optional embodiment, the indication message may include at least one of scheduling indication information, signaling indication information, an RRC message and DCI. The indication message may contain the start symbol location or start and end symbol locations of the PUSCH transmission subframe.”; Li et al.; 0058)
(“According to a transmission method provided in the embodiments of the disclosure for an UL subframe of an unlicensed spectrum, a problem about 
(where
“terminal” maps to “UE”,
“base station” maps to “base station”,
“a start symbol location or start ... symbol locations of a PUSCH transmission subframe on an unlicensed carrier are determined through a predefinition or according to an indication message received from a base station”/”{0, 3, 7, 10}”/”unlicensed spectrum”/”indication message may include at least one of scheduling indication information” maps to “receiving, from a base station, (i) a first indicator  related to a first starting position at which the UE is scheduled to perform a first attempt at transmitting uplink signal in an unlicensed band”, where “received from” maps to “receiving”, “base station” maps to “from a base station”, “0” of “{0, 3, 7, 10} maps to “first indicator”, “start...symbol locations” maps to “first starting position”, “PUSCH transmission” maps to “transmitting uplink signal”, “unlicensed carrier”/”unlicensed spectrum” maps to “unlicensed band”, where “spectrum” maps to “band”, “starting point for UL data transmission” and “0” of “{0, 3, 7, 10}” maps to “first attempt at transmitting uplink signal”, “scheduling” maps to “scheduled”, “0”/“location” maps to “first starting position”

a second indicator related to a second starting position at which the UE is scheduled to perform a second attempt at transmitting the uplink signal in the unlicensed band;
(where
“7” of “{0, 3, 7, 10}” maps to “second indicator”
“a location of the PUSCH transmission subframe on the unlicensed carrier is determined at first according to the predefinition or the indication message of the base station” maps to “related to a second starting position at which the UE is scheduled to perform a second attempt at transmitting the uplink signal in the unlicensed band” where detailed mapping for “a second indicator”, is similar to “a first indicator” as disclosed above.

performing the first attempt at transmitting the uplink signal to the base station in the unlicensed band, starting from the first starting position and
		(where
	“the start symbol location of the PUSCH transmission subframe includes one of symbols {0}, {1}, {0, 7}, {1, 7}, {2, 7} or {0, 3, 7, 10}” maps to “performing the first attempt at transmitting the uplink signal to the base station in the unlicensed band, starting from the first starting position”, where “PUSCH transmission” for “0” of {0, 3, 7, 10}” maps to “performing the first attempt at transmitting the uplink signal”, “start symbol location”/”0” maps to “starting from the first starting position”

according to a channel access procedure, wherein the first starting position is determined, based on the first indicator, as one of four starting position candidates in a time period
(“For use of an unlicensed carrier for work of an LTE system, some control requirements need to be met. For example, a station is required to implement Listen Before Talk (LBT) (also called Clear Channel Assessment (CCA)) before data transmission and may perform UL data transmission only after a success. Physical Uplink Shared Channel (PUSCH) transmission on a licensed carrier is usually started from a subframe symbol”; Li et al.; 0003)
(where
“the start symbol location of the PUSCH transmission subframe includes one of symbols {0}, {1}, {0, 7}, {1, 7}, {2, 7} or {0, 3, 7, 10}”/”LBT”/”CCA”/”Physical Uplink Shared Channel (PUSCH)” maps to “according to a channel access procedure, wherein the first starting position is determined, based on the first indicator, as one of four starting position candidates in a time period”, where “LBT”/”CCA”/”Channel” maps to “channel access procedure”, where “Channel” maps to “channel”, “LBT”/”CCA” maps to “procedure”, “0” of “{0, 3, 7, 10} maps to “first indicator”, “{0, 3, 7, 10}” maps to “four starting positions”, “0”/”start symbol locations” maps to “one of four starting position candidates”, “subframe” maps to “in a time period”

determining whether the first attempt satisfies at least one access condition associated with the channel access procedure; and

(where
“successfully implemented” maps to “determining whether the first attempt satisfies”, 
“CCA is started to be implemented from any moment after an UL grant is received” maps to “at least one access condition associated with the channel access procedure”, where “after UL grant is received” maps to “at least one access condition”, “CCA is started to be implemented” maps to “associated with the channel access procedure”



Li et al. as described above does not explicitly teach:
based on a determination that the first attempt does not satisfy the at least one access condition associated with the channel access procedure, performing the second attempt at transmitting the uplink signal to the base station in the unlicensed band, starting from the second starting position and according to the channel access procedure, wherein the second starting position is determined, based on the second indicator, as symbol index #7 in the time period.

However, Dinan further teaches a LBT/starting symbol capability which includes:
based on a determination that the first attempt does not satisfy the at least one access condition associated with the channel access procedure, performing the second attempt at transmitting the uplink signal to the base station in the unlicensed band, starting from the second starting position and according to the channel access procedure, wherein the second starting position is determined, based on the second indicator, as symbol index #7 in the time period.
(“In an example, multiple allowable gap periods may be configured to determine a starting position in an uplink subframe. When a first LBT attempt for 
(“In an example embodiment, Listen-before-talk (clear channel assessment) may be implemented for transmission in an LAA cell. In a listen-before-talk (LBT) procedure, equipment may apply a clear channel assessment (CCA) check before using the channel. For example, the CCA may utilize at least energy detection to determine the presence or absence of other signals on a channel in order to determine if a channel is occupied or clear, respectively. For example, European and Japanese regulations mandate the usage of LBT in the unlicensed bands. Apart from regulatory requirements, carrier sensing via LBT may be one way for fair sharing of the unlicensed spectrum.”; Dinan; 0127)
(“A base station may transmit one or more DCIs comprising at least one uplink grant field (uplink resource block assignment, MCS, RV, etc) and one or more fields indicating a plurality of allowed starting positions in an uplink subframe.”; Dinan; 0242)
(“For example, a base station may transmit a common DCI on an LAA cell to indicate a starting symbol and/or time of uplink subframe n+1. For example, a base station may transmit a dedicated DCI (e.g. uplink grant DCI) via an LAA cell or the cell scheduling the LAA cell. The dedicated DCI may indicate the starting symbol and/or time of the PUSCH.”; Dinan; 0216)
(“a second group of cells in an unlicensed band B”; Dinan; 0159)

“first LBT attempt for a first starting position fails”/”the CCA may utilize at least energy detection to determine the presence or .... of other signals on a channel in order to determine if a channel is occupied or ...”/”when LBT in symbol 0 fails” maps to “determination that the first attempt does not satisfy the at least one access condition associated with the channel access procedure”, where “fails”/”presence”/”occupied”/”energy detection” maps to “at least one access condition”, “fails” maps to “determination...does not satisfy”, “LBT in symbol 0” maps to “first attempt”, “CCA”/”LBT” maps to “channel access procedure”

“The UE may be allowed to LBT in symbol 7”/”uplink”/”base station”/”unlicensed band” /”PUSCH”/”starting symbol”/”subframe” maps to “performing the second attempt at transmitting the uplink signal to the base station in the unlicensed band”, where “LBT in symbol 7” maps to “performing the second attempt”, “PUSCH” maps to “uplink signal”, “base station” maps to “base station”, “unlicensed band” maps to “unlicensed band”, “symbol 7”/”starting symbol” maps to “starting from the second starting position”, “may be allowed to LBT” maps to “according to the channel access procedure”, where “LBT” maps to “channel access procedure”, “allowed” maps to “according”, “7” maps to “second indicator”, “7” maps to “#7”, “subframe” maps to “in the time period”



Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the LBT/starting symbol capability of Dinan into Li et al. By modifying the processing of Li et al. to include the LBT/starting symbol capability as taught by the processing of Dinan, the benefits of improved data transmission (Li et al.; 0029) with improved efficiency (Dinan; 0159) are achieved.

As to claim 2:
Li et al. as described above does not explicitly teach:
wherein the four starting position candidates in the time period are:
a boundary of symbol index #0 in a corresponding subframe;
the boundary of symbol index #0 in the corresponding subframe, plus[[ +]] 25 psec;
the boundary of symbol index #0 in the corresponding subframe, plus[[ +]] 25 psec, plus[[ +]] a TA (timing advance) value that is set with respect to the UE; and
a boundary of symbol index #1 in the corresponding subframe

However, Dinan further teaches a LBT/starting symbol capability which includes:
wherein the four starting position candidates in the time period are:
a boundary of symbol index #0 in a corresponding subframe;
the boundary of symbol index #0 in the corresponding subframe, plus[[ +]] 25 psec;
the boundary of symbol index #0 in the corresponding subframe, plus[[ +]] 25 psec, plus[[ +]] a TA (timing advance) value that is set with respect to the UE; and
a boundary of symbol index #1 in the corresponding subframe
(“In an example embodiment, a gap period may be specified and determined for starting uplink transmission in uplink subframe n+1. Gap period may impose some limitations on TA (and as a result cell radios), and/or LBT period. Pre-configuring a gap period may, for example, limit the cell radius. In an example, LAA cells may be employed for small cells and may not be expected to operate as large cells. In such a scenario, symbol 0 of uplink subframe may be employed for TA, DL_UL_switching and/or LBT period. For example, a fixed gap period of one symbol may be defined and implemented to determine a starting position in uplink subframe n. In an example, a gap period of k micro seconds may be defined to determine a starting position in uplink subframe n, wherein k is predefined, e.g. 25 usec, 50 usec, etc. In an example, uplink starting position in subframe n+1 may be beginning of symbol 0 of subframe n+1, 25 usec from the beginning of subframe n+1, 25 usec+TA from the beginning of subframe n+1, beginning of symbol 1 of subframe n+1. A wireless device may perform an LBT 
(“In an example, TA may depend on propagation delay and may range up to tens of micro seconds depending on the UE distance to the eNB transceiver. In an example, DL_UL_switching may depend on transceiver hardware limitations, and may be in range of micro-seconds or less, e.g. DL_UL_switching may be considered zero, then a gap duration (or a starting symbol) may be DL_UL_Interval=TA+LBT_duration. In an example, LBT period may be in the range of tens of micro seconds, for example, 25 usec, or one LTE symbol. In an example, a gap duration (or a starting symbol) may be DL_UL_Interval=TA+25 usec. In an example, a gap duration (or a starting symbol) may be DL_UL_Interval=25 usec, when TA is not considered (e.g. TA equal or close to zero). In an example, a gap duration (or a starting symbol) may be DL_UL_Interval=1 symbol. Symbol 0 of uplink subframe may be employed for TA, DL_UL_switching and/or LBT_period. In an example, a UE may transmit after downlink transmission burst without performing LBT if the regulatory rules and UE/eNB implementation permit such transmission. In an example, a gap duration (or a starting symbol) may be DL_UL_Interval=0. In an example, a UE may be required to perform LBT for a duration of 25 usec (e.g. LBT cat-2) before starting uplink transmission.”; Dinan; 0215)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the LBT/starting 

As to claim 4:
Li et al. as described above does not explicitly teach:
wherein the certain time period [[is]]has a duration of 0.5 ms.

However, Dinan further teaches a duration capability which includes:
wherein the certain time period [[is]]has a duration of 0.5 ms.
(“Other subframe durations such as 0.5 msec, 1 msec, 2 msec, and 5 msec may also be supported”; Dinan; 0096)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the duration capability of Dinan into Li et al. By modifying the processing of Li et al. to include the duration capability as taught by the processing of Dinan, the benefits of improved data transmission (Li et al.; 0029) with improved efficiency (Dinan; 0159) are achieved.

As to claim 5:
Li et al. as described above does not explicitly teach:
wherein the time period consists of 14 Orthogonal Frequency Division Multiplexed (OFDM)

However, Dinan further teaches a symbol capability which includes:
wherein the time period consists of 14 Orthogonal Frequency Division Multiplexed (OFDM)
(“In an example, if the UE detects common PDCCH DCI referring to subframe n in subframes n−1 or n, the UE may assume the number of OFDM symbols in subframe n according to the detected DCI. In an example, if the UE does not detect common PDCCH DCI in subframe n and the UE does not detect common PDCCH DCI in subframe n−1, the UE is not required to use the subframe n for updating the CSI measurement. In an example, a field in the DCI indicates the length of the subframe. Example values of the field and the corresponding indication is the following. 0: Next subframe is 3 OFDM symbols, 1: Next subframe is 6 OFDM symbols, 2: Next subframe is 9 OFDM symbols, 3: Next subframe is 10 OFDM symbols, 4: Next subframe is 11 OFDM symbols, 5: Next subframe is 12 OFDM symbols, 6: Next subframe is full (14 Symbols), 7: Current subframe is partial 3 OFDM symbols, 8: Current subframe is partial 6 OFDM symbols, 9: Current subframe is partial 9 OFDM symbols, 10: Current subframe is partial 10 OFDM symbols, 11: Current subframe is partial 11 OFDM symbols, 12: Current subframe is partial 12 OFDM symbols, 13: Current subframe is full (14 Symbols) and end of transmission, 14: Reserved, and 15: Reserved.”; Dinan; 0207)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the symbol capability of Dinan into Li et al. By modifying the processing of Li et al. to include the symbol capability as taught by the processing of Dinan, the benefits of improved data transmission (Li et al.; 0029) with improved efficiency (Dinan; 0159) are achieved.

As to claim 6:
Li et al. discloses:
Wherein the indicator is received through downlink control information (DCI)
 (“In an optional embodiment, the start and end symbol locations of the PUSCH transmission subframe include at least one of the following. For a normal cyclic prefix format, the start symbol location of the PUSCH transmission subframe includes one of symbols {0}, {1}, {0, 7}, {1, 7}, {2, 7} or {0, 3, 7, 10}”; Li et al.; 0057)
(“In an optional embodiment, the indication message may include at least one of scheduling indication information, signaling indication information, an RRC message and DCI. The indication message may contain the start symbol location or start and end symbol locations of the PUSCH transmission subframe.”; Li et al.; 0058)

As to claim 7:
Li et al. discloses:
	based on the uplink signal including uplink control information (UCI), the UCI is transmitted in a second slot of the time period.
	(“Optionally, when Uplink Control Information (UCI) and service data are multiplexed on the same subframe for transmission, resource mapping may include at least one of the following: when the start symbol location of the PUSCH transmission subframe is the symbol 7, a calculation of a PRB resource mapping index of the UCI starts from the second time slot;”; Li et al.; 0018)

As to claim 8:
Li et al. discloses:
	the UCI comprises at least one of a rank indicator (RI) or channel state (CSI)
	(“a Rank Indicator (RI) in the UCI starts to be mapped from the symbol 3 and is mapped onto the symbol 3”; Li et al.; 0018)
	(“When an UL subframe is an incomplete subframe, that is, transmission is not started from a symbol 0, the UCI includes an ACK/NACK and periodic or aperiodic Channel State Information (CSI) feedback information”; Li et al.; 0112)

As to claim 14:
Li et al. discloses:
A user equipment (UE) configured to transmit an uplink signal in a wireless communication system the UE comprising:
a transmitter;
a receiver; 
at least one processor;
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations 
receiving, from a base station and through the receiver, (i) a first indicator related to a first starting position at which the UE is scheduled to perform a first attempt at transmitting the uplink signal in an unlicensed band, and 
(“In S102, a start symbol location or start and end symbol locations of a PUSCH transmission subframe on an unlicensed carrier are determined through a predefinition or according to an indication message received from a base station.”; Li et al.; 0053)
(“An implementor of the operations in the embodiment may be a terminal.”; Li et al.; 0055)
(“In an optional embodiment, the start and end symbol locations of the PUSCH transmission subframe include at least one of the following. For a normal cyclic prefix format, the start symbol location of the PUSCH transmission subframe includes one of symbols {0}, {1}, {0, 7}, {1, 7}, {2, 7} or {0, 3, 7, 10}”; Li et al.; 0057)

(“According to a transmission method provided in the embodiments of the disclosure for an UL subframe of an unlicensed spectrum, a problem about determination of a starting point for UL data transmission on an unlicensed carrier in LTE is solved and a resource utilization rate is increased.”; Li et al.; 0130)
(where
“transmitter”, “receiver”, “processor”, “computer memory”, are considered as required for operation,
“terminal” maps to “UE”,
“base station” maps to “base station”,
“a start symbol location or start ... symbol locations of a PUSCH transmission subframe on an unlicensed carrier are determined through a predefinition or according to an indication message received from a base station”/”{0, 3, 7, 10}”/”unlicensed spectrum”/”indication message may include at least one of scheduling indication information” maps to “receiving, from a base station, (i) a first indicator  related to a first starting position at which the UE is scheduled to perform a first attempt at transmitting uplink signal in an unlicensed band”, where “received from” maps to “receiving”, “base station” maps to “from a base station”, “0” of “{0, 3, 7, 10} maps to “first indicator”, “start...symbol locations” maps to “first starting position”, “PUSCH transmission” maps to “transmitting uplink signal”, “unlicensed carrier”/”unlicensed spectrum” maps to “unlicensed band”, where “spectrum” maps to “band”, “starting point for UL data transmission” and “0” of “{0, 3, 7, 10}” maps to “first attempt at transmitting uplink signal”, “scheduling” maps to “scheduled”, “0”/“location” maps to “first starting position”

(ii) a second indicator related to a second starting position at which the UE is scheduled to perform a second attempt at transmitting the uplink signal in the unlicensed band;
(where
“7” of “{0, 3, 7, 10}” maps to “second indicator”
“a location of the PUSCH transmission subframe on the unlicensed carrier is determined at first according to the predefinition or the indication message of the base station” maps to “related to a second starting position at which the UE is scheduled to perform a second attempt at transmitting the uplink signal in the unlicensed band” where detailed mapping for “a second indicator”, is similar to “a first indicator” as disclosed above.

performing the first attempt at transmitting the uplink signal to the base station in the unlicensed band, starting from the first starting position and
		(where
“performing the first attempt at transmitting the uplink signal to the base station in the unlicensed band, starting from the first starting position”, where “PUSCH transmission” for “0” of {0, 3, 7, 10}” maps to “performing the first attempt at transmitting the uplink signal”, “start symbol location”/”0” maps to “starting from the first starting position”

according to a channel access procedure, wherein the first starting position is determined, based on the first indicator, as one of four starting position candidates in a time period
(“For use of an unlicensed carrier for work of an LTE system, some control requirements need to be met. For example, a station is required to implement Listen Before Talk (LBT) (also called Clear Channel Assessment (CCA)) before data transmission and may perform UL data transmission only after a success. Physical Uplink Shared Channel (PUSCH) transmission on a licensed carrier is usually started from a subframe symbol”; Li et al.; 0003)
(where
“the start symbol location of the PUSCH transmission subframe includes one of symbols {0}, {1}, {0, 7}, {1, 7}, {2, 7} or {0, 3, 7, 10}”/”LBT”/”CCA”/”Physical Uplink Shared Channel (PUSCH)” maps to “according to a channel access procedure, wherein the first starting position is determined, based on the first indicator, as one of four starting position candidates in a time period”, where “channel access procedure”, where “Channel” maps to “channel”, “LBT”/”CCA” maps to “procedure”, “0” of “{0, 3, 7, 10} maps to “first indicator”, “{0, 3, 7, 10}” maps to “four starting positions”, “0”/”start symbol locations” maps to “one of four starting position candidates”, “subframe” maps to “in a time period”

determining whether the first attempt satisfies at least one access condition associated with the channel access procedure; and
(“In an optional embodiment, before the operation that the start symbol location or start and end symbol locations of the PUSCH transmission subframe are selected from among the candidate start symbol location or candidate start and end symbol locations of the PUSCH transmission subframe according to the moment when CCA is successfully implemented, the method further includes that: CCA is implemented. The operation that CCA is implemented includes the following operations. CCA is implemented at any moment of first m subframes of transmission subframes indicated by the scheduling indication information comprised in the indication message from the base station, where 1≤m<4. Or, CCA is started to be implemented from a starting boundary of the transmission subframe indicated by the scheduling indication information comprised in the indication message from the base station. Optionally, the moment when CCA is implemented may further include at least one of the following: CCA is started to be implemented from any moment after an UL grant is received”; Li et al.; 0064)
(where
“determining whether the first attempt satisfies”, 
“CCA is started to be implemented from any moment after an UL grant is received” maps to “at least one access condition associated with the channel access procedure”, where “after UL grant is received” maps to “at least one access condition”, “CCA is started to be implemented” maps to “associated with the channel access procedure”

Li et al. teaches a terminal receiving an indication message from a base station which indicates four starting symbol positions in a subframe for communication of UL data associated with CCA for an unlicenased carrier, where CCA is considered as being successfully implemented based on receipt of an UL grant.

Li et al. as described above does not explicitly teach:
based on a determination that the first attempt does not satisfy the at least one access condition associated with the channel access procedure, performing the second attempt at transmitting the uplink signal to the base station in the unlicensed band, starting from the second starting position and according to the channel access procedure, wherein the second starting position is determined, based on the second indicator, as symbol index #7 in the time period.

However, Dinan further teaches a LBT/starting symbol capability which includes:
based on a determination that the first attempt does not satisfy the at least one access condition associated with the channel access procedure, performing the second attempt at transmitting the uplink signal to the base station in the unlicensed band, starting from the second starting position and according to the channel access procedure, wherein the second starting position is determined, based on the second indicator, as symbol index #7 in the time period.
(“In an example, multiple allowable gap periods may be configured to determine a starting position in an uplink subframe. When a first LBT attempt for a first starting position fails, a UE may perform LBT for a second starting position (second gap period). For example, a UE may perform LBT in symbol 0. The UE may be allowed to LBT in symbol 7, when LBT in symbol 0 fails. Other symbol numbers may be configured in an example, e.g. symbol 1 and 7.”; Dinan; 0229)
(“In an example embodiment, Listen-before-talk (clear channel assessment) may be implemented for transmission in an LAA cell. In a listen-before-talk (LBT) procedure, equipment may apply a clear channel assessment (CCA) check before using the channel. For example, the CCA may utilize at least energy detection to determine the presence or absence of other signals on a channel in order to determine if a channel is occupied or clear, respectively. For example, European and Japanese regulations mandate the usage of LBT in the unlicensed bands. Apart from regulatory requirements, carrier sensing via LBT may be one way for fair sharing of the unlicensed spectrum.”; Dinan; 0127)
(“A base station may transmit one or more DCIs comprising at least one uplink grant field (uplink resource block assignment, MCS, RV, etc) and one or 
(“For example, a base station may transmit a common DCI on an LAA cell to indicate a starting symbol and/or time of uplink subframe n+1. For example, a base station may transmit a dedicated DCI (e.g. uplink grant DCI) via an LAA cell or the cell scheduling the LAA cell. The dedicated DCI may indicate the starting symbol and/or time of the PUSCH.”; Dinan; 0216)
(“a second group of cells in an unlicensed band B”; Dinan; 0159)
(where
“first LBT attempt for a first starting position fails”/”the CCA may utilize at least energy detection to determine the presence or .... of other signals on a channel in order to determine if a channel is occupied or ...”/”when LBT in symbol 0 fails” maps to “determination that the first attempt does not satisfy the at least one access condition associated with the channel access procedure”, where “fails”/”presence”/”occupied”/”energy detection” maps to “at least one access condition”, “fails” maps to “determination...does not satisfy”, “LBT in symbol 0” maps to “first attempt”, “CCA”/”LBT” maps to “channel access procedure”

“The UE may be allowed to LBT in symbol 7”/”uplink”/”base station”/”unlicensed band” /”PUSCH”/”starting symbol”/”subframe” maps to “performing the second attempt at transmitting the uplink signal to the base station in the unlicensed band”, where “LBT in symbol 7” maps to “performing the second attempt”, “PUSCH” maps to “uplink signal”, “base station” maps to “base station”, “unlicensed band” maps to “unlicensed band”, “symbol 7”/”starting symbol” maps to “starting from the second starting position”, “may be allowed to LBT” maps to “according to the channel access procedure”, where “LBT” maps to “channel access procedure”, “allowed” maps to “according”, “7” maps to “second indicator”, “7” maps to “#7”, “subframe” maps to “in the time period”

Dinan teaches if LBT fails with respect to symbol 0, then LBT may be performed with respect to symbol 7, where determination of LBT is based on energy detection.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the LBT/starting symbol capability of Dinan into Li et al. By modifying the processing of Li et al. to include the LBT/starting symbol capability as taught by the processing of Dinan, the benefits of improved data transmission (Li et al.; 0029) with improved efficiency (Dinan; 0159) are achieved.
	
As to claim 15:
Li et al. as described above does not explicitly teach:
wherein the unlicensed band comprises at least one of a WiFi band or ...

However, Dinan further teaches a WiFi capability which includes:
wherein the unlicensed band comprises at least one of a WiFi band or ...

(“In an example embodiment, Listen-before-talk (clear channel assessment) may be implemented for transmission in an LAA cell. In a listen-before-talk (LBT) procedure, equipment may apply a clear channel assessment (CCA) check before using the channel. For example, the CCA may utilize at least energy detection to determine the presence or absence of other signals on a channel in order to determine if a channel is occupied or clear, respectively. For example, European and Japanese regulations mandate the usage of LBT in the 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the WiFi capability of Dinan into Li et al. By modifying the processing of Li et al. to include the WiFi capability as taught by the processing of Dinan, the benefits of improved data transmission (Li et al.; 0029) with improved efficiency (Dinan; 0159) are achieved.

As to claim 16:
Li et al. as described above does not explicitly teach:
wherein the at least one condition associated with the channel access procedure comprises: detecting that a channel for transmitting the uplink signal satisfies an idle condition.

However, Dinan further teaches a idle capability which includes:
wherein the at least one condition associated with the channel access procedure comprises: detecting that a channel for transmitting the uplink signal satisfies an idle condition.
(“Various example LBT mechanisms may be implemented. In an example, for some signals, in some implementation scenarios, in some situations, and/or in some frequencies, no LBT procedure may performed by the transmitting entity. In 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle capability of Dinan into Li et al. By modifying the processing of Li et al. to include the idle 

As to claim 17:
Li et al. discloses:
wherein the second indicator indicates that the second starting position is available to the UE for transmitting the uplink signal in the unlicensed band.
(“The operations may be implemented by a base station. By the operations, the base station may notify the determined candidate start symbol location or candidate start and end symbol locations of the PUSCH transmission subframe on the unlicensed carrier to the terminal so as to enable the terminal to learn a moment when the UL data is transmitted on the unlicensed carrier. Therefore, the problem of incapability of the moment when the terminal transmits the UL data on the unlicensed carrier in the related art is solved, and a purpose of determining the moment when the terminal transmits the UL data on the unlicensed carrier and an effect of improving data transmission efficiency are further achieved.”; Li et al.; 0076)
(“According to a transmission method provided in the embodiments of the disclosure for an UL subframe of an unlicensed spectrum, a problem about determination of a starting point for UL data transmission on an unlicensed carrier in LTE is solved and a resource utilization rate is increased.”; Li et al.; 0130)



Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 20190029046 in view of Dinan US 20170325225 and in further view of Yi et al. WO 2016099135.

As to claim 9:
Li et al. discloses:
wherein, based on the UCI comprising both the RI and the CSI, 

(“When an UL subframe is an incomplete subframe, that is, transmission is not started from a symbol 0, the UCI includes an ACK/NACK and periodic or aperiodic Channel State Information (CSI) feedback information, for example, a PMP and an RI. Mapped locations during multiplexing of CQI information and scheduled service data on the same subframe are as follows.”; Li et al.; 0112)

Li et al. as described above does not explicitly teach:
the RI is mapped with higher priority than the CSI, to a symbol that is adjacent ot a symbol to which a demodulation reference signal (DM-RS) is mapped.

However, Yi et al. further teaches a priority capability which includes:
the RI is mapped with higher priority than the CSI, to a symbol that is adjacent ot a symbol to which a demodulation reference signal (DM-RS) is mapped.
(“In the case of HARQ-ACK and RI, since the priority is higher than that of other UCIs, the HARQ-ACK and the RI may be transmitted by being mapped to the OFDM (SC-FDMA) symbol adjacent to the OFDM (SCFDMA) symbol to which the DMRS is mapped. In addition, since the SRS may be transmitted in the case of the last OFDM (SC-FDMA) symbol, HARQ-ACK and / or RI may be 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Yi et al. into Li et al. By modifying the processing of Li et al. to include the priority capability as taught by the processing of Yi et al., the benefits of improved efficiency (Yi et al.; p.24, 2nd para.) are achieved.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 20190029046 in view of Dinan US 20170325225 and in further view of NTT Docomo, “Status Report for RAN WG1 to TSG-RAG #76”, June 5-8, 2017, Florida USA, RP-170858.

Note, the NTT Docomo reference’s publication date of June 5-8, 2017 is after the earliest claimed priority date of 3/21/2017 which is associated with U.S. Provisional Application 62474554, where the U.S. Provisional Application 62474554 been determined to not have support for the limitations of claim 10.  Furthermore, none of the other U.S. Provisional Applications which are relied on for priority include support for the limitations of claim 10.  The NTT Docomo reference’s publication date of 3/21/2017 is prior to the filing date of the current 

As to claim 10:
Li et al. as described above does not explicitly teach:
wherein based on a starting position of transmitting the uplink signal being the symbol index #7 in the time period:
the uplink signal is transmitted by puncturing a furst slot of the time period.

However, NTT Docomo further teaches a puncturing capability which includes:
wherein based on a starting position of transmitting the uplink signal being the symbol index #7 in the time period:
the uplink signal is transmitted by puncturing a furst slot of the time period.
(“UL partial subframe transmission starting at symbol #7 is supported with both following modes Mode 1 and Mode 2: Mode 1. The UE may start at a Rel-14 starting point or at symbol #7 depending on e.g. the outcome of LBT - The TBS is determined as for the full subframe regardless of the starting point (i.e. no TBS scaling) – When transmission starts at symbol #7, the first slot of a subframe is punctured”; NTT Docomo; p. 8, first bullet point)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the puncturing capability of NTT Docomo into Li et al. By modifying the processing of Li et al. to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20190246412 – teaches determining CWS based on toggled NDI (see para. 0241).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Michael K Phillips/Examiner, Art Unit 2464